Exhibit 10.1















    
SIXTH AMENDMENT
TO
LETTER OF CREDIT AGREEMENT
dated as of
November 3, 2014
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
The Lenders Party Hereto
and
MIZUHO BANK, LTD.,
as Issuing Bank and Administrative Agent




    








--------------------------------------------------------------------------------




SIXTH AMENDMENT TO LETTER OF CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”) dated as
of November 3, 2014, is among NUSTAR LOGISTICS, L.P., a Delaware limited
partnership (the “Borrower”); NUSTAR ENERGY L.P., a Delaware limited partnership
(the “MLP”); MIZUHO BANK, LTD. (formerly known as Mizuho Corporate Bank, Ltd.),
as administrative agent (in such capacity, the “Administrative Agent”) and as
Issuing Bank; and the undersigned Lender (collectively, the “Lenders”); and is
acknowledged and agreed to by NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a
Delaware limited partnership (the “Subsidiary Guarantor” and together, with the
Borrower and the MLP, the “Obligors”).
R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent and the Lenders are
parties to that certain Letter of Credit Agreement dated as of June 5, 2012 (as
amended, the “Reimbursement Agreement”), pursuant to which the Issuing Bank and
the Lenders have made certain extensions of credit available to the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Subsidiary Guaranty
Agreement dated as of June 5, 2012 made by each of the Guarantors (as defined
therein) in favor of the Administrative Agent (the “Subsidiary Guaranty”).
C.    The Borrower has requested and the Administrative Agent, the Issuing Bank,
and the Lenders have agreed to amend certain provisions of the Reimbursement
Agreement, subject to the terms and conditions of this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Reimbursement Agreement.
Unless otherwise indicated, all references to Sections and Articles in this
Amendment refer to Sections and Articles of the Reimbursement Agreement.
Section 2.    Amendments to Reimbursement Agreement.
2.1    Amendments to Section 1.01.


(a)    Section 1.01 of the Reimbursement Agreement is hereby amended to delete
the definitions of “Go-Zone Bond Indentures,” “Indebtedness,” “Indenture,”
“NuStar Logistics Indenture,” “Pro Forma Compliance,” and “Revolving Credit
Agreement” in their entirety and replace them with the following:
Go-Zone Bond Indentures means, collectively: (a) the Indenture of Trust dated as
of June 1, 2008 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (b) the Series 2010 Indenture; (c) the
Indenture of Trust dated as of October 1, 2010 between Parish of St. James,
State of Louisiana and U.S. Bank National Association, as Trustee; (d) the
Indenture of Trust dated as of December 1, 2010 between Parish of St. James,
State of Louisiana and U.S. Bank National Association, as Trustee; and (e) the
Indenture of Trust dated as of August 1, 2011 between Parish of St. James, State
of Louisiana and U.S. Bank National Association, as Trustee, and (f) any other
indenture of trust on the




--------------------------------------------------------------------------------




same or substantially the same terms as those contained in the indentures
described in the foregoing clauses (a) through (e), provided that the Go-Zone
Bonds issued thereunder are for the purpose of financing the acquisition or
construction of nonresidential real property to be located in the geographical
limits of the Gulf Opportunity Zone as provided in the Gulf Opportunity Zone Act
of 2005.
Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all Securitization Obligations. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.


Indenture means the NuStar Logistics Indenture.


NuStar Logistics Indenture means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and Wells Fargo Bank, National Association (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, a Third Supplemental Indenture dated as of
July 1, 2005, a Fourth Supplemental Indenture thereto dates as of April 4, 2008,
a Fifth Supplemental Indenture thereto dated as of August 12, 2010, and a Sixth
Supplemental Indenture thereto dated as of February 2, 2012, and a Seventh
Supplemental Indenture thereto dated as of August 19, 2013, by and among the
Borrower, the MLP as guarantor, NPOP, as affiliate guarantor and the NuStar
Logistics Trustee.
Pro Forma Compliance means, for any day, that the MLP is in “Pro Forma
Compliance” as such term is defined in the Revolving Credit Agreement.
Revolving Credit Agreement means that certain Amended and Restated 5-Year
Revolving Credit Agreement dated as of October 29, 2014 among the Borrower, the
MLP, the Lenders

2



--------------------------------------------------------------------------------




party thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, modified, supplemented or restated.
(b)    Section 1.01 of the Reimbursement Agreement is hereby amended to add the
following definitions in the appropriate alphabetical order:
Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to MLP, Borrower or any of their respective Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.


Covered Material Indebtedness means Indebtedness of the MLP or any Subsidiary of
the MLP in an aggregate principal amount exceeding $200,000,000.


Sanctioned Country means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealing with such country, territory or government
(at the time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).
Sanctioned Person means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), or
by the United Nations Security Council, the European Union or any EU member
state, or Her Majesty’s Treasury, (b) any Person located, operating, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons.
Sanctions means economic or financial sanctions or trade embargoes or restricted
measures imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
Securitization Entity means any Person engaged solely in the business of
effecting Securitization Transactions and related activities.
Securitization Obligations has the meaning given such term in the definition of
Securitization Transaction.
Securitization Transaction means any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or arising in the future) and assets related
thereto (a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction (“Securitization
Obligations”) shall be deemed at any time to be (1) the aggregate outstanding
principal or stated amount of the borrowings or securities in connection with

3



--------------------------------------------------------------------------------




the transactions referred to in clause (b)(i) of the preceding sentence; (2) the
outstanding amount of capital invested in or unrecovered outstanding purchase
price paid in connection with a transaction referred to in clause (b)(ii) of the
preceding sentence; or (3) if there shall be no such principal or stated amount
or outstanding capital invested or unrecovered purchase price, the uncollected
amount of the accounts receivable transferred to such purchaser(s) pursuant to
such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible and any discount in the purchase price
thereof.
(c)     Section 1.01 of the Reimbursement Agreement is hereby amended to delete
the definitions of “Asphalt Business Disposition,” “Consolidated Debt,”
“Consolidated Debt Coverage Ratio,” “Consolidated EBITDA,” “Consolidated
Operating Income,” “Material Project EBITDA Adjustments,”, “NPOP Indenture”, and
“NPOP Notes.”
2.2    Amendment to Section 3.04(b). Section 3.04(b) is hereby amended to delete
“December 31, 2011” and replace it with “December 31, 2013” where it appears in
such section.


2.3    Amendment to Article III. The following new Section 3.13 is hereby added
to Article III in its appropriate alphabetical order:


“Section 3.13.    Anti-Corruption Laws and Sanctions. Each of the MLP and the
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the MLP, the Borrower, and their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the MLP, the
Borrower, their respective Subsidiaries and their respective officers and
employees and to the knowledge of each of the MLP and the Borrower its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the MLP, the Borrower, any of their
respective Subsidiaries or to the knowledge of each of the MLP, the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of each of the MLP and the Borrower, any agent of the MLP or
the Borrower or any of their respective Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Letter of Credit, use of proceeds or other
Transactions will violate Anti-Corruption Laws or applicable Sanctions.”


2.4    Amendment to 5.07. The following is hereby added to the end of Section
5.07:


“Each of the MLP and the Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the MLP and the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.”


2.5    Amendment to Section 5.11. Section 5.11 is hereby deleted in its entirety
and replaced with the following:


“5.11 Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any Covered Material Indebtedness of the MLP or any Subsidiary of the
MLP (including, without limitation, any debt issued pursuant to the Indenture),
to guarantee the Borrower Obligations, by executing and delivering to the
Administrative Agent, for the benefit of the Lenders, on or prior to the
Effective Date with respect to any Subsidiary that guarantees any such Covered
Material Indebtedness as of the Effective Date, and thereafter, within five (5)
Business Days after any

4



--------------------------------------------------------------------------------




Subsidiary guarantees any such Covered Material Indebtedness (a) a Subsidiary
Guaranty (or a supplement thereto as may be requested by the Administrative
Agent) and (b) such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent. For the
avoidance of doubt, if at any time any Subsidiary referenced above does not
guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Indenture) or any such Subsidiary
is to be released from such guarantee of such Covered Material Indebtedness
immediately following such Subsidiary’s release from the Subsidiary Guaranty,
then such Subsidiary shall be released from the Subsidiary Guaranty in
accordance with Section 6.15 of the Subsidiary Guaranty; provided that if such
Subsidiary is not released from such guarantee of such Covered Material
Indebtedness within five (5) days of such Subsidiary’s release from the
Subsidiary Guaranty, then such Subsidiary shall immediately become a party to
the Subsidiary Guaranty.”
2.6    Amendment to Section 6.01. Section 6.01 is hereby deleted in its entirety
and replaced with the following:


“6.01    Indebtedness. It will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under this Agreement;
(b)    Indebtedness created under the Revolving Credit Agreement;
(c)    Indebtedness of the MLP to any Restricted Subsidiary and of any
Restricted Subsidiary to the MLP or any other Restricted Subsidiary;
(d)    Guarantees by the MLP of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the MLP or any other Restricted
Subsidiary;
(e)    Indebtedness of the type referred to in clause (k) of the definition of
Indebtedness in an aggregate amount not to exceed $120,000,000 at any one time
outstanding;
(f)    Securitization Obligations in respect of Securitization Transactions in
an aggregate amount not to exceed $300,000,000 at any one time outstanding; and
(g)    other Indebtedness of the MLP and any Restricted Subsidiary; provided
that, both before and after such Indebtedness is created, incurred or assumed,
no Event of Default shall have occurred and be continuing under this Agreement,
and the MLP shall be in Pro Forma Compliance.
Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness of the
Borrower) at any time to exceed 10% of Consolidated Net Tangible Assets.”
2.7    Amendment to Section 6.02(d). Section 6.02(d) is hereby amended to delete
“Section 6.01(f)” and replace it with “Section 6.01(e)” where it appears in such
section.



5



--------------------------------------------------------------------------------




2.8    Amendment to Section 6.02(e). Section 6.02(e) is hereby deleted in its
entirety and replaced with the following:


“(e)    other Liens securing Indebtedness (including Liens granted on accounts
receivable or other rights to payment and related assets in connection with
Securitization Transactions permitted by Section 6.01(f) in an amount that does
not at any time exceed 15% of Consolidated Net Worth”


2.9    Amendment to Section 6.04(e). Section 6.04(e) is hereby amended to delete
“and Aves Depoeuluk Ve Antrpoculuk Hizmetleri A.S.”


2.10    Amendments to Section 6.08.


(a)    Section 6.08 is hereby amended to delete the phrase “or by the UK Credit
Agreement” from clause (i).
(b)    Section 6.08 is hereby amended to add the phrase “arising or agreed to
after the date of this Agreement” after the phrase “provided that such
restrictions or conditions” in clause (iii)(y).
(c)    Section 6.08 is hereby amended to add the following at the end of such
section.
“The phrase “and (vii) clause (a) of the foregoing shall not apply to any
prohibitions or restrictions on the Borrower, any Restricted Subsidiary or any
Securitization Entity pursuant to a Securitization Transaction permitted
hereunder.”


2.11    Amendment to Section 6.11. Section 6.11 is hereby deleted in its
entirety and replaced with “Until the Commitments are terminated in accordance
with this Agreement, Borrower shall comply with the financial covenant set forth
in Section 6.11 of the Revolving Credit Agreement.”


2.12    Amendment to Section 10.01. The notice address for Borrower or the MLP
in Section 10.01 is hereby amended to be 19003 IH-10 West, San Antonio, Texas
78257, Attention of Executive Vice President and Chief Financial Officer
(Telecopy No. (210)918-5596).


2.13    Amendment to Section 10.02(b). Section 10.02(b) is hereby amended to
delete the last sentence in such section and replace it with the following:


“In the event that (i) the Revolving Credit Agreement is amended, supplemented
or otherwise modified or (ii) a consent or waiver with respect to the Revolving
Credit Agreement is entered into with respect to the affirmative covenants, the
negative covenants and the definitions related thereto, then the corresponding
provisions of this Agreement will be deemed automatically amended to conform to
the changes made to the Revolving Credit Agreement so long as all the Lenders
party hereto have also executed such amendment, supplement, modification,
consent or waiver to the Revolving Credit Agreement as a lender thereunder, thus
approving the amendments described therein.”


2.14    Section 6.14 of Exhibit D. Section 6.14 of Exhibit D is hereby amended
to delete Section 5.10 where it appears in such section and replace it with
Section 5.11.


2.15    Section 6.15 of Exhibit D. Section 6.15 of Exhibit D is hereby deleted
in its entirety and replaced with the following:

6



--------------------------------------------------------------------------------






“Release of Guarantors. At the request and sole expense of the Borrower and the
MLP: any Subsidiary of the MLP that is a Guarantor shall be released from its
obligations hereunder in the event that (a) all of the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Reimbursement Agreement or (b) such Subsidiary does not
guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Indenture), or any such Subsidiary
is to be released from such guarantee of such Covered Material Indebtedness
immediately following such Subsidiary’s release from its obligations hereunder,
provided that the Borrower and the MLP shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request of a Responsible Officer of each of the
Borrower and the MLP for release identifying the relevant Guarantor and the
terms of the sale or other disposition or release from such guaranty, as the
case may be, in reasonable detail, together with a certification by the Borrower
and the MLP that such transaction is in compliance with the Reimbursement
Agreement and the other Loan Documents and that at the time of such release,
after giving effect to any other Subsidiary of the MLP becoming a party hereto,
the Borrower and the MLP are in compliance with Section 5.11 of the
Reimbursement Agreement and no Event of Default exists or would exist as a
result of such release; provided further that if such Subsidiary is not released
from such guarantee of such Covered Material Indebtedness within five (5) days
of such Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary
shall immediately become a party to the Subsidiary Guaranty.”


2.16    Amendment to Schedule 3.06. Schedule 3.06 is hereby deleted in its
entirety and replaced with Schedule 3.06 attached hereto.


2.17    Amendment to Schedule 3.12. Schedule 3.12 is hereby deleted in its
entirety and replaced with Schedule 3.12 attached hereto.


2.18     Amendment to Schedule 6.01. Schedule 6.01 is hereby deleted in its
entirety.


2.19     Amendment to Schedule 6.04. Schedule 6.04 is hereby deleted in its
entirety.
2.20    Amendment to Schedule 6.08. Schedule 6.08 is hereby deleted in its
entirety and replaced with Schedule 6.08 attached hereto.
Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02 of the Reimbursement Agreement) (the “Effective
Date”):
3.1    The Administrative Agent, the Issuing Bank, and the Lenders shall have
received all fees and other amounts due and payable, if any, in connection with
this Amendment on or prior to the Effective Date.
3.2    The Administrative Agent shall have received from the Borrower, the MLP,
the Subsidiary Guarantor, the Issuing Bank and the Lenders, counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Persons.
3.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

7



--------------------------------------------------------------------------------




3.4    No Default shall have occurred and be continuing, after giving effect to
the terms of this Amendment.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Reimbursement Agreement, as amended
by this Amendment, shall remain in full force and effect following the
effectiveness of this Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Effective Date each
reference to the Reimbursement Agreement and the other Loan Documents shall be
deemed to be a reference to the Reimbursement Agreement, as amended by this
Amendment; and (d) represents and warrants to the Administrative Agent, the
Issuing Bank, and the Lenders that as of the date hereof, after giving effect to
the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
unless such representations and warranties are stated to relate to a specific
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such earlier date and (ii) no Default has occurred
and is continuing.
4.3    Amendments to Subsidiary Guaranty. Subsidiary Guarantor hereby consents
to this Amendment and acknowledges and agrees that from and after the Effective
Date that the Subsidiary Guaranty is hereby amended as follows:
(a)    Section 6.14 of the Subsidiary Guaranty is hereby amended to delete
Section 5.10 where it appears in such section and replace it with Section 5.11.
(b)    Section 6.15 of the Subsidiary Guaranty is hereby deleted in its entirety
and replaced with the following:


“Release of Guarantors. At the request and sole expense of the Borrower and the
MLP: any Subsidiary of the MLP that is a Guarantor shall be released from its
obligations hereunder in the event that (a) all of the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Reimbursement Agreement or (b) such Subsidiary does not
guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Indenture), or any such Subsidiary
is to be released from such guarantee of such Covered Material Indebtedness
immediately following such Subsidiary’s release from its obligations hereunder,
provided that the Borrower and the MLP shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request of a Responsible Officer of each of the
Borrower and the MLP for release identifying the relevant Guarantor and the
terms of the sale or other disposition or release from such guaranty, as the
case may be, in reasonable detail, together with a certification by the Borrower
and the MLP that such transaction is in compliance with the Reimbursement
Agreement and the other Loan Documents and that at the time of such release,
after giving effect to any other Subsidiary of the MLP becoming a party hereto,
the Borrower and the MLP are in compliance with Section 5.11 of the
Reimbursement Agreement and no Event of Default exists or would exist as a
result of such release; provided further that if such Subsidiary is not released
from such

8



--------------------------------------------------------------------------------




guarantee of such Covered Material Indebtedness within five (5) days of such
Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary shall
immediately become a party to the Subsidiary Guaranty.”


4.4    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Reimbursement Agreement and all of the terms and provisions of
the Reimbursement Agreement relating to Loan Documents shall apply hereto.
4.5    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.6    NO ORAL AGREEMENT. THIS AMENDMENT, THE REIMBURSEMENT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
4.7    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN ON NEXT PAGE]



9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


NUSTAR LOGISTICS, L.P.


By:    NuStar GP, Inc., its General Partner




By:        /s/ Thomas R. Shoaf        
Thomas R. Shoaf
Executive Vice President and Chief Financial Officer




NUSTAR ENERGY L.P.


By:
Riverwalk Logistics, L.P., its General Partner



By:    NuStar GP, LLC, its General Partner


By:        /s/ Thomas R. Shoaf        
Thomas R. Shoaf
Executive Vice President and Chief Financial Officer




Acknowledged and Agreed to by:


NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., as Subsidiary Guarantor


By:
NuStar Pipeline Company, LLC, its General Partner





By:        /s/ Thomas R. Shoaf        
Thomas R. Shoaf
Executive Vice President and Chief Financial Officer



SIGNATURE PAGE TO SIXTH AMENDMENT TO LETTER OF CREDIT AGREEMENT

--------------------------------------------------------------------------------




MIZUHO BANK, LTD.
(formerly known as Mizuho Corporate Bank, Ltd.),
as Issuing Bank, as Administrative Agent, and as a Lender




By:        /s/ Leon Mo            
Leon Mo
Authorized Signatory



SIGNATURE PAGE TO SIXTH AMENDMENT TO LETTER OF CREDIT AGREEMENT

--------------------------------------------------------------------------------




SCHEDULE 3.06
Disclosed Matters
All actions, suits, proceedings, claims and Environmental Liabilities arising
out of or related to the refined product terminal in Portland, Oregon located
adjacent to the Portland Harbor, as described in NuStar Energy L.P.’s Annual
Report on Form 10-K for the year ended December 31, 2013.
Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2013.



Schedule 3.06

--------------------------------------------------------------------------------




SCHEDULE 3.12
Subsidiaries
Subsidiary
Jurisdiction of
Formation
Restricted/
Unrestricted/Material
Ownership
Percentage
Bicen Development Corporation N.V.
Sint Eustatius
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
Diamond K Limited
Bermuda
Restricted
100%
LegacyStar, Inc.
Delaware
Restricted
100%
LegacyStarInvestment, LLC
Delaware
Restricted
100%
LegacyStar, LLC
Delaware
Restricted
100%
Kaneb Management, LLC
Delaware
Restricted
100%
Kaneb Management Company LLC
Delaware
Restricted
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
LegacyStarServices, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Asphalt Chickasaw, LLC
Texas
Restricted
100%
NuStar Asphalt Holdings, Inc.
Delaware
Restricted
100%
NuStar Asphalt Holdings, LLC
Delaware
Restricted
100%
NuStar Refining, LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals B.V.
Netherlands
Restricted
100%
NuStar Eastham Limited
England
Restricted
100%
NuStar Terminals Limited
England
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Burgos, LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacioncal, S. deR.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
Petroburgos, S. de R.L. de C.V.
Mexico
Restricted
100%
Point Tupper Marine Services Co.
Nova Scotia
Restricted
100%
NuStar Grangemouth Limited
England
Restricted
100%
Saba Company N.V.
Sint Eustatius
Restricted
100%
Seven Seas Steamship Company (Sint Eustatius) N.V.
Sint Eustatius
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
NuStar Texas Holding, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%


Schedule 3.12

--------------------------------------------------------------------------------




Subsidiary
Jurisdiction of
Formation
Restricted/
Unrestricted/Material
Ownership
Percentage
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Technology, Inc.
Delaware
Restricted
100%
NuStar Terminals Antilles N.V.
Curacao
Restricted
100%
NuStar Terminals Canada Co.
Nova Scotia
Restricted
100%
NuStar Terminals Canada Holdings Co
Nova Scotia
Restricted
100%
NuStar Terminals Canada Partnership
Nova Scotia
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao/Netherlands
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Marine Services N.V.
Sint Eustatius
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Sint Eustatius
Restricted - Material
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
Texas Energy Services LLC
Delaware
Restricted
100%








Schedule 3.12

--------------------------------------------------------------------------------




SCHEDULE 6.08
Existing Restrictions
Restrictions and conditions set forth in the following documents:
•
the Indenture;

•
this Agreement;

•
Letter of Credit Agreement dated as of June 5, 2013 among NuStar Logistics,
L.P., NuStar Energy L.P., the Lenders party thereto and The Bank of Nova Scotia,
as Issuing Bank and Administrative Agent, as amended; and

•
Letter of Credit Agreement dated as of September 3, 2014 among NuStar Logistics,
L.P., NuStar Energy L.P., the Lenders party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Issuing Bank and Administrative Agent.




Schedule 6.08